986 F.2d 1431
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert Henry WERNER, Plaintiff-Appellant,v.Janet KNUDSEN, Elzo Rex Talbot, Defendants-Appellees.
No. 92-4124.
United States Court of Appeals, Tenth Circuit.
Jan. 25, 1993.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff-Appellant Robert Henry Werner is a prisoner at the Utah State Prison ("USP").   Janet Knudsen and Elzo Talbot are officers at the USP.   Mr. Werner appeals an order of the United States District Court for the District of Utah granting summary judgment for the defendants on his complaint in which he alleged that Knudsen and Talbot violated his constitutional rights by classifying the publication "Shaman's Drum" as a book rather than a periodical and by returning a "shaman supply catalogue" to the publisher, even though Werner had permission to receive that catalog.   The district court relied on the Report and Recommendation of the Magistrate Judge.   After de novo review,  see Osgood v. State Farm Mutual Auto.  Ins. Co., 848 F.2d 141, 143 (10th Cir.1988), we find that the undisputed facts entitled the defendants to a judgment as a matter of law and therefore AFFIRM for substantially the reasons given by the district court and Magistrate.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3